The following is the report of the committe on elections in this case:
" The committe on elections, to whom was referred the memorial of Rowland Woodward and others, and the memorial of William Bennett and others, relating to the right of George Williams, returned as a member from the town of hubbardston, to a seat in this house, have heard the parties, and now present the following report:
The petitioners against the right of Mr. Williams to hold his seat prodeuced three witness, who were sworn, and testified that they were inhabitants of the town of Hubbardston, and were in the hotel of Mr. Clark, in te centre of that town, between eight and eleven o'clock on the evening, for political purposes; that at about eight o'clock, a large number of persons, stated by the witnesses to be from 50 to 100, came from the hall to the bar-room, filling that and the entry connected with it; that Mr. Williams addressed the persons in the bar-room in this manner: 'Gentlemen, I thank you for the honor you have shown me in nominating me as your candidate for the general court; and now, all of you, who are in the habit of drinking ardent spirits, are requested to walk up to the bar, and to take some, on my account, [or, at my ex-pense,] as it will give me very great satisfaction. You all know how I have been abused. I have been called the captain of the rum company.’ After a short pause. Mr, Williams again called upon the people present to ‘ step up and take something,’ whereupon the landlord set clown four decanters containing liquors of different colors, which the witnesses supposed to be different kinds of spirit, and perhaps some wine. A bowl of sugar, and a pitcher of water, were also placed on *384the bar counter, by the side of the decanters, and any one who chose helped himself to such as he best liked.
One of the witnesses testified, that he heard Mr. Williams say, when urging them to drink, that ‘ if he had not got money enough to pay the bill, his credit was good till to-morrow.’ After the people bad nearly all left the bar-room, the witness saw Mr. Williams go to the bar, and, he thinks, saw him take out a bank bill, and give to the landlord, and supposed he was paying for the liquor which had been drank that evening by Mr. Williams’s invitation. No one who drank was seen to pay, except Mr. Williams.
Mr. Williams denied having paid for the liquor, and moved the committee to delay the trial, for the purpose* of enabling him to procure evidence to disprove the charge of having so paid. On a little reflection, however, he withdrew his motion, and explained the matter in this way ; that a few days after the 10th of November aforesaid, lie fold the landlord that ‘ he had abused his house, and lie would pay for the candies, but would not pay for the spirit which had been drunk.’ The committee inquired, what amount lie paid for candles, and he replied, one dollar and seventy-five cents. There was evidence, that some of the persons, who drank at the bar, became excited: not so much as to prevent them from walking, but enough to prevent them from walking straight. There was no evidence, that any one who drank at Mr. Williams’s expense, on Saturday evening, voted for him, as representative, on the succeeding Monday; or that anything was said by Mr. Williams, or by any one for him, that those who had been treated would be expected to vote for him.
The committee are all satisfied, from the evidence offered on the part of those who petitioned against Mr. Williams’s right to hold his seat, as well as from the admission of Mr. Williams himself, that he called, for the liquor and paid for it; and they would have entertained a much higher opinion of his course, if he had, at once, frankly admitted the whole facts in the case, rather than resorted to the evasion of pretending to have paid only for the candles, used in lighting the hall, a *385part of one evening, when the exoense of the lights could not probably have exceeded one-eight part of the sum, which he admits he actually paid. The committee cannot reprobate, in too strong terms, the practice of treating, either before or after an election; and, while a penalty is provided for doing this at all military elections, they cannot perceive any good reason, why the same or increased penalties should not be attached to the same practice at elections of members of the general court.
The frauds that are practised at ballot boxes, and on the ballot boxes, are believed to originate, in a great measure, in the free use of ardent spirits; and, if the security and the perpetuity of our republican institutions depend upon the purity of elections, all the avenues to the ballot boxes should be most seduously guarded against the approach of any influences that can tend to corrupt the elective franchise.
Having said thus much in relation to the reprehensible practice, in which Mr. Williams is clearly proved to have indulged, the question arises, whether he has been guilty of the charge of bribing persons to cast their votes for him, and in applying the constitution and adjudged cases of controverted electionns, to which they were referred, to the facts in the present case, the committee have come to the conclusion, that they do not find sufficient ground to justify them in reporting against his right to a seat, and they therfore unanimously recommend that he be entitled to retain his seat."
This report was agreed to.1

 61 J. H. 200, 201, 214.